Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
a laser-processed groove forming step of irradiating the side of the first surface of the workpiece on which the protective film is formed with a laser beam and forming laser-processed grooves with a larger width than the cut grooves along the planned dividing lines after the protective film covering step and before the cut groove forming step” as recited in claim 1, 
“a protective film removal line forming step of forming protective film removal lines obtained through removal of the protective film with a larger width than both the cut grooves and the laser-processed grooves along the planned dividing lines by irradiating the protective film with a laser beam with a wavelength having absorbability with respect to the protective film along the planned dividing lines after the protective film covering step and before the laser-processed groove forming step” as recited in claim 4, or
“an expanding step of expanding the protective member and widening an interval between the individual semiconductor devices after the grinding step and before the metal film covering step” as recited in claim 7.
 
Regarding claim 1, Okita et al. (PG Pub. No. US 2018/0158713 A1) teaches a manufacturing method of a semiconductor device with a metal film, the manufacturing method comprising:
a cut groove forming step (¶ 0031: half cutting process to form grooves 18) of causing a cutting blade to cut into a first surface of a workpiece having the first surface (¶ 0030: workpiece 12 having surface 6a) under which an electrode (¶ 0028: electrode bump 8) of a semiconductor element (¶ 0029: discrete element regions 12) is disposed in each of regions marked out by a plurality of planned dividing lines (¶ 0029: dividing region 14) and a second surface on an opposite side to the first surface (¶ 0032: rear surface 4a), and forming cut grooves with a depth that exceeds a finished thickness of the workpiece along the planned dividing lines (figs. 1C-1E: depth of 18 exceeds finished thickness of singulated device 2); 
a protective member sticking step (¶ 0032: protection process) of sticking a protective member (20) to the first surface of the workpiece after the cut groove forming step (fig. 1D: 20 stuck to upper surface of 6 after forming 18); 
a grinding step (¶ 0033: singulation process) grinding a side of the second surface until a thickness of the workpiece becomes the finished thickness to divide the workpiece into a plurality of semiconductor devices (¶ 0033 & fig. 1E: 4a ground until thickness of 12 become finished thickness of singulated devices 2); and
a protective member removing step (¶ 0035: stripping process) of removing the protective member from the side of the first surface (fig. 1G: 20 removed from surface 6a).
Okita is silent to the plurality of planned dividing lines are disposed in a lattice manner, the grinding step comprises holding the workpiece on a chuck table through the protective member, and the method further comprises a metal film covering step of covering, by a metal film, a side surface and 
Unezaki teaches a plurality of planned dividing lines (¶ 0055 & fig. 3: plurality of imaginary lines, similar to 18 of Okita, for dicing 100 into a plurality of devices, corresponding to 2 of Okita), and a metal film covering step (¶ 0053: deposition of metal shielding layer 140) of covering, by a metal film, a side surface and a back surface of each of the plurality of semiconductor devices (fig. 3: 140 covers side surfaces and back surface of diced components 100, corresponding to 2 of Okita) for which a protective member is stuck to a side of the first surface (¶ 0053: 130, corresponding to 20 of Okita, stuck to active surface of 100) after a grinding step (¶¶ 0005-0053 & fig. 3: active surface of 100 stuck to 130 after a backgrinding operation, corresponding to grinding of Okita), wherein a protective member removing step is performed after the metal film covering step (fig. 3: 100 removed from 130, similar to stripping process of Okita, after forming 140).
Contes teaches a method of singulating semiconductor die disposed on a semiconductor wafer in a lattice manner (¶ 0011 & fig. 1: "streets" or severance lines 21 formed in a lattice pattern on the active surface 2a of semiconductor wafer 2), including backgrinding the wafer (¶ 0019 & fig. 6: wafer 114 subjected to back-grinding process, similar to back-grinding processes of Okita and Unezaki), wherein the wafer is held on a chuck table (¶ 0014: 116) through a protective member (¶ 0013: 112, similar to 20 of Okita and 130 of Unezaki).
However, none of Okita, Unezaki or Contes teach forming laser-processed grooves with a larger width than cut grooves along planned dividing lines after a protective film covering step and before a cut groove forming step, as required by claim 1.
Dohmae (PG Pub. No. US 2010/0227454 A1) teaches a method of dividing a workpiece into semiconductor devices, the method including using a cutting blade to cut into a first surface of a workpiece having a plurality of semiconductor elements (¶ 0028 & figs. 1 & 9: workpiece 1 with chips 2 

Regarding claim 4, Okita teaches a protective film removal step (¶ 0035) and forming a cut groove along a dividing line (¶ 0031).  Jones teaches laser processing a groove along a diving line of a semiconductor workpiece.  However, none of the cited art teaches forming a protective film removal line with a larger width than both the cut grooves and the laser-processed grooves by irradiating the protective film with a laser beam, as required by claim 4.


Takyu et al. (PG Pub. No. US 2003/0129809 A1) teaches a method of singulating die (¶ 0082: 12) from a semiconductor substrate (¶ 0082: 11) along predetermined dicing lines (¶ 0117: 14A, 14b), the method including a step of cutting a groove into a first surface of a workpiece (figs. 24A-24B), a step of sticking a protective member (¶ 0116: 17) to the first surface of the workpiece (figs. 25A-25B), a step of grinding the second workpiece surface until a thickness of the workpiece becomes the finished thickness (¶ 0018 & figs. 27A-27B), and an expanding step including expanding the protective member, widening the interval between the individual semiconductor devices (¶ 0018 & figs. 27A-27B: 17 expanded to increase space between individual die).  However, Takyu is silent to the expanding step performed after the grinding step or before a metal film covering step, as required by claim 7.
In light of these limitations in the claims (see Applicant’s fig. 17A & page 57 ¶ 2), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894